Name: COMMISSION REGULATION (EEC) No 1425/93 of 9 June 1993 re-establishing the levying of customs duties on products of category 161 (order No 42.1610), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 11 . 6. 93 No L 140/ 15Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1425/93 of 9 June 1993 re-establishing the levying of customs duties on products of category 161 (order No 42.1610), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council Regulation (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of category 161 (order No 42.1610), originating in China, the relevant ceiling amounts to 74 tonnes ; Whereas on 8 February 1993 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, HAS ADOPTED THIS REGULATION : Article 1 As from 14 June 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No ^(unit)^ CN code Description 42.1610 161 6201 19 00 Clothing, other than knitted or crocheted, other 6201 19 00 than those of categories 1 to 123 and category 159 6202 19 00 6202 19 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 621 1 49 00 ex 6214 90 90 (') OJ No L 370, 31 . 12. 1990, p. 39 . 0 OJ No L 396, 31 . 12. 1992, p. 1 . 11 . 6. 93No L 140/16 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission